UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: February 3, 2011 (Date of earliest event reported) MIDWAY GOLD CORP. (Exact Name of Registrant as Specified in Charter) British Columbia, Canada (State or Other Jurisdiction of Incorporation) 001-33894 (Commission File Number) 98-0459178 (IRS Employer Identification No.) Point at Inverness, Suite 280 8310 South Valley Highway Englewood, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (720) 979-0900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Director. Effective February 3, 2011, Alan Branham resigned as a director of the Registrant in order to pursue other career opportunities.Following his resignation, Mr. Branham will continue to act as a consultant to the Company.Mr. Branham’s resignation was not the result of any disputes with the Registrant. Item 7.01. Regulation FD Disclosure. On February 3, 2011, the Registrant issued a press release announcing that the Registrant has begun a drill program at its Pan Gold Project in Nevada. A copy of the press release is attached to this report as Exhibit 99.1. In accordance with General Instruction B.2 of Form 8-K, the information set forth herein and in the press release is deemed to be “furnished” and shall not be deemed to be “filed” for purposes of the Securities Exchange Act of 1934, as amended. The information set forth in Item 7.01 of this report shall not be deemed an admission as to the materiality of any information in this report on Form 8-K that is required to be disclosed solely to satisfy the requirements of Regulation FD. Item 9.01. Exhibits. The following Exhibits relating to Item 7.01 are intended to be furnished to, not filed with, the SEC pursuant to Regulation FD. 99.1 Press Release dated February 3, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIDWAY GOLD CORP. DATE:February 8, 2011 By: /s/ Kenneth Brunk Kenneth Brunk President EXHIBIT INDEX The following Exhibits relating to 7.01 is intended to be furnished to, not filed with, the SEC pursuant to Regulation FD. Exhibit Description Press Release dated February 3, 2011
